Ministerio Agencia de Promoción

A

“Año del Buen Servicio al Ciudadano”
N? 002-2017-MINAGRI-DVDIAR

CONTRATO DE INVERSIÓN
CELEBRADO CON DANPER AGRÍCOLA OLMOS S.A,

Conste por el presente documento el Contrato de Inversión que celebran de una parte el
Ministerio de Agricultura y Riego, representado por el Viceministro de Desarrollo e Infraestructura
Agraria y Riego, señor Jaime Oswaldo Salomón Salomón, designado mediante Resolución Suprema
N? 005-2017-MINAGRI, publicada en el Diario Oficial El Peruano con fecha 23 de mayo de 2017, con
domicilio en Av. La Universidad N” 200, distrito de La Molina, provincia y departamento de Lima,
Perú; y la Agencia de Promoción de la Inversión Privada - PROINVERSIÓN, representada por su
Director Ejecutivo, señor Álvaro Enrique Quijandría Fernández, designado por Resolución Suprema
N* 036-2016-EF, publicada en el Diario Oficial El Peruano con fecha 21 de noviembre de 2016, con
domicilio en Av. Enrique Canaval Moreyra N* 150, Piso 9, distrito de San Isidro, provincia y
departamento de Lima, Perú; ambos en representación del Estado Peruano y a quienes en adelante
se les denominará el “ESTADO”; y de la otra parte DANPER AGRÍCOLA OLMOS S.A.C.,
identificada con R.U.C. N” 20539927494, con domicilio en Carretera Industrial A Laredo S/N, Fundo
Barrio Nuevo, distrito de Moche, provincia de Trujillo y departamento de La Libertad, Perú,
representada por su Gerente General señor John Johnni Luján Horna, de nacionalidad peruana,
identificado con Documento Nacional de Identidad N* 18142856, según poder inscrito en el Asiento
C00004 de la Partida N* 11203457 del Registro de Personas Jurídicas de la Oficina Registral de
Trujillo de la Superintendencia Nacional de los Registros Públicos —- SUNARP, a quien en adelante se
le denominará el “INVERSIONISTA”, en los términos y condiciones siguientes:

Se
E

5 CLÁUSULA PRIMERA.- Mediante escrito de fecha 20 de setiembre de 2016, el

E INVERSIONISTA ha solicitado la suscripción del Contrato de Inversión a que se refiere el Decreto
Legislativo N* 973, para acogerse al beneficio previsto en la referida norma, en relación con las
inversiones que realizará para el desarrollo del Proyecto denominado "Siembra y Producción de Uva,
Espárrago y Palto en Olmos”, en adelante referido como el PROYECTO.

CLÁUSULA SEGUNDA.- En concordancia con lo dispuesto por el Decreto Legislativo N* 973,
I INVERSIONISTA se compromete a ejecutar inversiones, por un monto de US$ 13 041 459,00
¿Trece Millones Cuarenta y Un Mil Cuatrocientos Cincuenta y Nueve y 00/100 Dólares de los Estados
».Anidos de América), en un plazo de cinco (05) años, seis (06) meses y once (11) días, contado a
. partir del 20 de setiembre de 2016, fecha de solicitud de suscripción del presente Contrato de
Inversión, de conformidad con lo establecido en el Numeral 7.3 del Artículo 7” del Decreto Legislativo
N? 973, modificado por el Artículo 4” de la Ley N” 30056.

La inversión antes citada se desarrollará en las siguientes etapas:

a) La inversión de la Etapa 1 asciende a US$ 204 028,00 (Doscientos Cuatro Mil Veintiocho y
00/100 Dólares de los Estados Unidos de América) y se desarrollará desde el 20 de
setiembre de 2016 hasta el 31 de octubre de 2016.

b) La inversión de la Etapa 2 asciende a US$ 4 190 827,00 (Cuatro Millones Ciento Noventa Mil
Ochocientos Veintisiete y 00/100 Dólares de los Estados Unidos de América) y se
desarrollará desde el 20 de setiembre de 2016 hasta el 31 de marzo de 2022.

Cc) La inversión de la Etapa 3 asciende a US$ 1 390 736,00 (Un Millón Trescientos Noventa Mil
Setecientos Treinta y Seis y 00/100 Dólares de los Estados Unidos de América) y se
desarrollará desde el 20 de setiembre de 2016 hasta el 31 de mayo de 2017.

o,

FS PERÚ Ministerio Agencia de Promoción
de Economia y Finanzas de la inversión Privada

“Año del Buen Servicio al Ciudadano”

d) La inversión de la Etapa 4 asciende a US$ 1 298 068,00 (Un Millón Doscientos Noventa y
Ocho Mil Sesenta y Ocho y 00/100 Dólares de los Estados Unidos de América) y se
desarrollará desde el 20 de setiembre de 2016 hasta el 31 de octubre de 2019.

e) La inversión de la Etapa 5 asciende a US$ 2 257 782,00 (Dos Millones Doscientos Cincuenta
y Siete Mil Setecientos Ochenta y Dos y 00/100 Dólares de los Estados Unidos de América)
y se desarrollará desde el 20 de setiembre de 2016 hasta el 31 de julio de 2019.

f) La inversión de la Etapa 6 asciende a US$ 3 700 018,00 (Tres Millones Setecientos Mil
Dieciocho y 00/100 Dólares de los Estados Unidos de América) y se desarrollará desde el 20
de setiembre de 2016 hasta el 30 de junio de 2018.

Las inversiones referidas en los párrafos anteriores se ejecutarán tomando como referencia el
AR O . s , 1 C
S 2, Cronograma de Ejecución de Inversiones que como Anexo | forma parte del presente Contrato y que

vo comprende las obras, labores, adquisiciones, etc., para la puesta en marcha o inicio del PROYECTO.

[Ss
E

CLÁUSULA TERCERA.- El INVERSIONISTA podrá solicitar se ajuste el monto de la
inversión comprometida, así como el plazo de ejecución del compromiso de inversión a efectos de
compensar los imprevistos y economías en la ejecución del PROYECTO. El ajuste en el monto de
inversión comprometida y/o en el plazo de ejecución del compromiso de inversión será aprobado
mediante la suscripción de una adenda modificatoria al presente Contrato.

CLÁUSULA CUARTA.- El control del Cronograma de Ejecución de Inversiones será
efectuado por la Dirección General Agrícola del Ministerio de Agricultura y Riego.

CLÁUSULA QUINTA.- Constituyen causales de resolución de pleno derecho del presente
1. Eliinicio de las operaciones productivas, según lo definido en el Artículo 5” del Decreto

Legislativo N* 973, antes del cumplimiento del plazo mínimo a que se refiere el Inciso b)
del Numeral 3.2 del Artículo 3” del Decreto Legislativo N* 973,

CLÁUSULA SEXTA .- El incumplimiento del compromiso de inversión y/o de la culminación
del PROYECTO al término del plazo de vigencia del presente Contrato, así como el acaecimiento de
algunas de las causales de resolución de pleno derecho previstas en la Cláusula Quinta constituirán
el goce indebido del Régimen Especia! de Recuperación Anticipada.

CLÁUSULA SÉPTIMA.- Cualquier litigio, controversia o reclamación, relativa a la
interpretación, ejecución o validez del presente Contrato, será resuelta mediante arbitraje de derecho.

El arbitraje se llevará a cabo en la ciudad de Lima, mediante la constitución de un Tribunal
Arbitral conformado por tres miembros, de los cuales cada una de las partes nombrará a uno y los
dos árbitros así designados nombrarán al tercer árbitro. Los árbitros quedan expresamente facultados
para determinar la controversia materia del arbitraje.

Si una parte no nombra árbitro dentro de los diez (10) días de recibido el requerimiento de la
parte o partes que soliciten el arbitraje o si dentro de un plazo igualmente de diez (10) días, contado a
partir del nombramiento del último árbitro por las partes, los dos árbitros no consiguen ponerse de

¡ E
del :

QUES

IR,
* e

PERÚ Ministerio Agencia de Promoción
de Economía y Finanzas de la Inversión Privada

“Año del Buen Servicio al Ciudadano”

acuerdo sobre el tercer árbitro, la designación del árbitro faltante será hecha, a petición de cualquiera
de las partes por la Cámara de Comercio de Lima.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días hábiles,
contado desde la fecha de designación del último árbitro y se regirá por lo dispuesto en el Decreto
Legislativo N* 1071 y/o las normas que lo sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente Cláusula serán
sufragados por las partes contratantes en igual medida.

CLÁUSULA OCTAVA.- El INVERSIONISTA señala como su domicilio el indicado en la
introducción del presente contrato, donde se le considerará siempre presente. Los avisos y
notificaciones dirigidas al domicilio indicado se tendrán por bien hechas. Cualquier cambio de
domicilio deberá notificarse por escrito con una anticipación de diez (10) días calendario. Las
comunicaciones o notificaciones que se cursen antes de tomar conocimiento del nuevo domicilio,
surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres (03) originales
de igual contenido, en Lima, a los ..(MOLCE MUA
del año 2017.

Por el INVERSIONISTA

Por PROINVERSIÓN

Alvaro Enrique Quijandría Fernández
Director Ejecutivo
Agencia de Promoción de la
Inversión Privada - PROINVERSIÓN

==. días del mes de

CEMMSTRO DE DESARA(
ESA

"Jaime Oswaldo Salomón Salomón
Viceministro de Desarrollo e Infraestructura
Agraria y Riego
Ministerio de Agricultura y Riego

Año del Buen Servicio al Ciudadano ANEXO 1 - Etapa 1
Empresa: DANPER AGRICOLA OLMOS SAC CRONOGRAMA DE EJECUCIÓN DE INVERSIONES
Moneda US$

Proyecto: Siembra y Producción de Uva, Espárrago y Palto en Olmos

3Loct-16

BIENES INTERMEDIOS Y BIENES DE CAPITAL
MAQUINARIAS Y VEHÍCULOS - - -| 200,632| 15,000| 44,247 -|  8z| 29,900 -| 31361 - 322,013
OBRAS HIDRAÚLICAS - - -| 51229 - - - 65 - - - - 513,294
OTROS EQUIPOS (1) - -| 4003 2,882 - - - - - - - - - 6,885
PRODUCTOS QUÍMICOS FARMACEUTICOS ELABORADOS Y HERRAMIENTAS - - - a1s68| 8729| 961] 8o7o| 6s70| 31480| 2215| 17,700| 38,605| 37,790| 33,482| 208,179
SISTEMA DE RIEGO. - - 277,310 29| 4,026 - 68 9 -| 76935 - -| 20743| 379,120
SUMINISTROS AGRÍCOLAS - - 699,244 u 53 s| 2s10| 3985| 5313] 32,061 - -| 743,682

[Total BIENES INTERMEDIOS Y BIENES DE CAPITAL - -[ 4003] 1,735,265| 23,169] 57,787| 8084] 10,286| 37,374| 7,528| 158,457| 38,605| 37,790] 54,225| 2,173,173

[CONTRATOS DE CONSTRUCCIÓN
OBRAS CIVILES E INFRAESTRUCTURA, - -| 3373o0| 131200] 312| 6348 Ed 43 - - 171,698

[Total CONTRATOS DE CONSTRUCCIÓN - 131,209 50

SERVICIOS
OBRAS CIVILES, INFRAESTRUCTURA Y SISTEMA DE RIEGO - - -|  218017| 359s| 40s68| 16,845 - - - - -| 31543 | 31543| 306411
SERVICIO DE ABASTECIMEINTO DE AGUA PARA RIEGO 2,107,931 | 1,135,040 - a91o8| 6386| 6301] 7804| 8200| a206| 223 | 6200| 13,378| 13,138| 15,362| 3,373,501
SERVICIO DE TRANSPORTES DE PERSONAL Y DE BIENES - - - - - - - - - -| 10639| 33,580 | 10,366| 10,061 64,650
SERVICIOS AGRICOLAS. - 18755|  233,200| 566 2138 | 1565| 9774 - - -| 378452

500,505 26,617| 46,962| 55,047

Total SERVICIOS

|

| Agencia de Prom:

| deta inversión

Año del Buen Servicio al Ciudadano

Empresa: DANPER AGRICOLA OLMOS SAC
Proyecto: Siembra y Producción de Uva, Espárrago y Palto en Olmos

2015 | ene-16] feba16 | mar-16] abra6 | moy16] jun16] juras ] ago16 ] sep-16 | oct16 | now-16] dic16] ene-17 | fob-17] mar-7] abra | may-27] jon-17] juta7 [ag07

BIENES INTERMEDIOS Y BIENES DE CAPITAL —

MAQUINARIAS Y VEHÍCULOS. 6,780| 13,204 - 6,300 922
OBRAS HIDRAÚLICAS El 5 3 7 Ej E — El E
E 1,305 | aa] ES IZ E [E IES [ES
PRODUCTOS QUÍMICOS FARMACEUTICOS ELABORADOS Y HERRAMIENTAS - - - - 2 a - yl A -|
SISTEMA DE RIEGO -| 2omss2| > 13,200 E
SUMINISTROS AGRÍCOLAS 2 - - > ” a E 5 . . El E = - -
Total ENE INTERMEDIOS Y BIENES DECAPAL 771 MMS ES IES ME RS IC ES ES E IS EC

900 | 55,901

CONTRATOS DE CONSTRUCCIÓN
55,901 y

OBRAS CIVILES E INFRAESTRUCTURA
[Total CONTRATOS DE CONSTRUCCIÓN

[servIcIOS
"OBRAS CIVILES, INFRAESTRUCTURA Y SISTEMA DE RIEGO
SERVICIO DE ABASTECIMEINTO DE AGUA PARA RIEGO
SERVICIO DE TRANSPORTES DE PERSONAL Y DE BIENES
SERVICIOS AGRICOLAS.

SERVICIOS DE ASESORIA, ESTUDIOS Y SUPERVISIÓN

-| so917| 100831) 114437| 70917 - -
70,917| 140,931 | 110,437| 70,917 > - - - | 9.000

161,632 | 161,632

163,102

ANEXO 1 - Etapa 2

CRONOGRAMA DE EJECUCIÓN DE INVERSIONES

Moneda US$
poo] rro] de 1e6-18] mar-18] abr18 18] jun-18] jut18 ] ago-18
——
E 5 35,000

- - - 7 2s8s| 2675| 4177| 2366| 3126| 0301| 2602| 3226| 3606| 2605
- 169,461 | 134,769 | 50,000 - 5 - - - - - -| 14,228 | 16908
- - 517) 1133 $02 - E - - - - E - 5
35,000 280,049| 217,121| 108,012 Y 3587) 18/75| 010,377| 2366] 11,1026| 0301] 10,692| 3,226| 17,920| 19,603

6so0| 6500 - -[ 9.000 | 95,000 50474 | 33/057| 9182 5310] 5310

600] 6500] [| — -[ 95000 | 95,000 soa7s| 33457] 9182] ] 5310/5310
49430 | 25,000| 25,000 - - - - - - - - S -
- z | 2620| 6227| e7s| 12202| 13,374| 10060| 10057| 8s81| 10610| 7060] 8013| 10700| 05671
- - 20388 |  a3e| 29863| 10776| 6o89| 77207| 8a66| 11914| 10511] 9796| 10737| 7260| 5362| 6313| 0232
- 22,979 123680 | 78973| 22,315| 25,760| 1182 - - - - - - - - -
- 22979 193;502| 108351] 70802| a2763| 16310] 19,80| 19840 25978] 20568| 18,77| 21351] 15220] 13375| 12057] 12503

=[ 41300 [6500 z Z 135400] 127973. 524,025 | 358,929 | 196,996] 45090] 19168] 23176] 83,825] 441465] 22939| 29,503/ 25,652] 25,921 1] 34,981] 32,506
Aaa a]

1]
E
8

66,000 - -| 24,000

1

2607] 3006| 4205| 7881] 7273] 7738| osso| 6eso| 4551| 2802

16558] 20,587] aj20s| 7881] 73273| 7738] 9sso| 6ss0| ajssi| 26802

aso7| 11,231 | 10,565| 10,651] 11663| 11,003 | 10,673| 10,86| 8,222| 5002
6222 | 5 1821

Año del Buen Servicio al Ciudadano
Empresa: DANPER AGRICOLA OLMOS SAC

Proyecto: Siembra y Producción de Uva, Espárrago y Palto en Olmos.

[Etapa 3-225 hectáreas: Espárragos.

ANEXO 1 - Etapa 3

CRONOGRAMA DE EJECUCIÓN DE INVERSIONES
Moneda US$

133 73 sepis ]

oc nos

AAA AT

BIENES INTERMEDIOS Y BIENES DE CAPITAL
MAQUINARIAS Y VEHÍCULOS 175702 - as] s93c0| 86000 15,25 -] —sso00| 35.00 -] 15000
OBRAS HO! 3050] ma] am] 3mw| 2257 525 asio| —1esm| 64002 amo] 210
OTROSEQUIO: as | amos| 1303 - 56 - - - - 19,508 -
PRODUCTOS QUÍMICOS FARMACEUTICOS ELABORADOS Y HERRAMIENTAS. - - - - - - 21 2093 4568 ar] a6s| asm| aos 171 1730
SISTEMA DER 2230] 02591| ansi| sasoe| —10z61| omÑs6| so7m| 6692 | 20] 3 E -|—sopoo -
SUMINISTROS AGRÍCOLAS - 7 En 30 En 238 E - z 63 296 103

ISBN INTERMEDIOS Y BIENES DEGAFTAL 55000] 0] om] sm] iman] as] sa] asa] mese] sm] amo] me] 309] 2] 30

[cowrearos DE consTRuccón
OBRAS CVILES E INFRAESTRUCTURA imaso[ apo] s5suÓ| 12002 sm 550 ss0| asma] 12892]  1onsoo| 10208 apoo| apo

[Total CONTRATOS DE CONSTRUCCIÓN 121,436 3,040 5906] 12092 E 5,909. 54] 43104]  128929| 101,500 18,195 4,900 4,900

[servicios
OBRAS CIVILES, INFRAESTRUCTURA Y SISTEMA DE RIEGO -aom[ ams] az20|  6736s 458 so1] ioraes| —1o7ass| —m92m| 1922 15000] 15000 z 7
SERVICIO DE ABASTECIMEINTO DE AGUA PARA RIEGO 3 - - 3 8] 1m| 3.6 38592] 1moz| 207so| 1sals| 1623|  22601| 19377| 23308
SERVICIO DE TRANSPORTES DE PERSONAL Y DE BIENES - - - - - - 5738) 2ñ09| maz 1013 asr[ sme|  788s| 408
SERVICIO DE VIVERO Y ALMÁCIGO. E - s08| 10208 - 7e80| 5778] v2632| 680 - -
SERVICIOS AGRICOLAS 77 - s2| esie[ es saso7 ES 1070| —2092| 17328 199
SERVICIOS DE ASESORIA, ESTUDIOS Y SUPERVISIÓN E = > 5 -]—4ass| 8788, 3788!

Froraiservicos 195/30] apo] 236] 2Ó0| 78465| 1600] —5837S 158 026| 152421] 168306] G3asG| 3328) 6530] 27362| 27406

[roces 3 E EXE EA ETE E 550] BO 7206] 008] 183%] 240] 07

"Montos no incluyen LG.

"ota (1: Incluye las máquinas y equipos para mantenimiento eléctrico y ara el encendido de motores como; telurómetro digital y variador de frecuencia.

1,865,036 |

451,014,

451,418

Año del Buen Servicio al Ciudadano
Empresa: DANPER AGRICOLA OLMOS SAC

Proyecto: Siembra y Producción de Uva, Espárrago y Palto en Olmos

MAQUINARIAS Y VEHÍCULOS
OBRAS HIDRAÚLICAS —

PRODUCTOS QUÍMICOS FARMACEUTICOS ELABORADOS Y HERRAMIENTAS
SISTEMA DE RIEGO.
SUMINISTROS AGRÍCOLAS

16,40

Total BIENES INTERMEDIOS Y BIENES DE CAPITAL

16,940

51247

[CONTRATOS DE CONSTRUCCIÓN
OBRAS CIVILES E INFRAESTRUCTURA

Total CONTRATOS DE CONSTRUCCIÓN.

servicios
"OBRAS CIVILES, INFRAESTRUCTURA Y SISTEMA DE RIEGO
SERVICIO DE ABASTECIMEINTO DE AGUA PARA RIEGO
SERVICIO DE TRANSPORTES DE PERSONAL Y DE BIENES.

3,046

SERVICIOS AGRICOLAS.
oralseRvIcIOS 3,946
[rol eapaa

Montos no incluyen 1.G.V.

ANEXO 1 - Etapa 4
CRONOGRAMA DE EJECUCIÓN DE INVERSIONES.

Moneda US$

10ssa| 10552
10,553 | 10,553

5108 5,08 - .

- - A 849 - - 3ss3| 620] 4m| 5177

ma ES 5439 7861 | 9305 as1s| 6669 7a38| —o408| 15803 | 10253

- - 633 6m| 25370 5/47 = z -

mom| 7 183 12200] 18,002 | 43102 8933) 6669 mas] asze|  1870s| 16430

7 z, 2457, 3 27, 7 519, 28,755

Se Te Da Des es Jo Tas Tops | es Tio]

esa |  1sm| 523 ao] i1sss| —23x00| 207] ss
s5| 19m] 59 apa7| 17/88 | 23200] 20731] 81!
!
- 59415
59,415
- - -] - - 12216
as |  197| o | Caza] 3252 961] a27| 6800 - 76,563
so] exa] 7257] 6sos| 6027| 5782|  3aÑe[  1soro[ 930 6088 338,902
- - - - - - y 196,265,
m5] ioam| ama] esos] 10251] 9036] as3e|  20257| 16130 5089 623,146
1505304

Promoción

Empresa: DANPER AGRICOLA OLMOS SAC
Proyecto: Siembra y Producción de Uva, Espárrago y Palto en Olmos

[ teb-16 | mar16 ] abr16 [ may-16 | jumi6 |

BIENES INTERMEDIOS Y BIENES DE CAPITAL
MAQUINARIAS Y VEHÍCULOS

OBRAS HIDRAÚLICAS

PRODUCTOS QUÍMICOS FARMACEUTICOS ELABORADOS Y HERRAMIENTAS
SISTEMA DE RIEGO

SUMINISTROS AGRÍCOLAS

Total BIENES INTERMEDIOS Y BIENES DE CAPITAL

e

E
elle

E

[CONTRATOS DE CONSTRUCCIÓN
OBRAS CIVILES E INFRAESTRUCTURA

[Total CONTRATOS DE CONSTRUCCIÓN.

SERVICIOS

OBRAS CIVILES, INFRAESTRUCTURA Y SISTEMA DE RIEGO.
SERVICIO DE ABASTECIMEINTO DE AGUA PARA RIEGO
SERVICIO DE TRANSPORTES DE PERSONAL Y DE BIENES
SERVICIO DE VIVERO Y ALMÁCIGO

SERVICIOS AGRICOLAS

[Total SERVICIOS

Montos no incluyen 1.6.V.

AAA E CO E ES

[_saso] aso] sz] -| -| esoo] 33000]
ANEXO 1 - Etapa 5

CRONOGRAMA DE EJECUCIÓN DE INVERSIONES

Moneda US$

166,000 E - = 15,000 30,000 79,000 50,000 El a - -
- - 8 22,120] 22,120] 53800|  8s560| 31,720 - - - - -
- - - - - - - - a24|  1623| 3802 |  3901| 6579
> - - 16,480 - 50,000 - 182,289 132,289 - - - = =]
z - = - l 2 = 16 252 126 a p
166,000 16,578 22,120] 87,120| 83,840| 346,849| 214,009 sso| 1875] 35968] 3941| 6579
- - 95,000 95,000 95,000 95,000. 4,000 4,000. 17,594 36,370 18,776
al E! al 95,000 95,000. 95,000 95,000. 4,000 4,000. 17,594, 36,370. 18,776 -

7,028

7,028

1,089,293

479,640

479,640

14,342
12,874

151,230
126,537
104,056

78,976
285,628

17,765

746,427

28,014,

2,315,360

Año del Buen Servicio al Ciudadano.

Empresa: DANPER AGRICOLA OLMOS SAC
Proyecto: Siembra y Producción de Uva, Espárrago y Palto en Olmos

[ETAPA 6 - 199 hectáreas: Espárrago
BIENES INTERMEDIOS Y BIENES DE CAPITAL
MAQUINARIAS Y VEHÍCULOS

OBRAS HIDRAÚL Ss

"OTROS EQUIPO:
PRODUCTOS QUÍMICOS FARMACEUTICOS ELABORADOS Y HERRAMIENTAS
SISTEMA DE RIEGO

SUMINISTROS AGRÍCOLAS.

206

520

[Total BIENES INTERMEDIOS Y BIENES DE CAPITAL

206

[CONTRATOS DE CONSTRUCCIÓN
OBRAS CIVILES E INFRAESTRUCTURA.

Total CONTRATOS DE CONSTRUCCIÓN

[SERVICIOS
OBRAS CIVILES, INFRAESTRUCTURA Y SISTEMA DE RIEGO
SERVICIO DE ABASTECIMEINTO DE AGUA PARA RIEGO.
SERVICIO DE TRANSPORTES DE PERSONAL Y DE BIENES
SERVICIO DE VIVERO Y ALMÁCIGO.

ANEXO 1 - Etapa 6
CRONOGRANA DE EJECUCIÓN DE INVERSIONES

Moneda US$
ene-17 | feb-17 | mar17 | abri7
O O O O

- - - -| 28,734 | 64000| 166,000 Lo -| 50000 - 13,489 -| 40712
20853| 31328| 63,758| 32430| 30,789|  57855| 27066 | - - - - - -| 264,079
- - - - - - - - - - - - - - - - - 2851
- - - - 98 1,382 3,561 4,633 esoo | 11856| 11,542 8419|  12,524| 17,078 863]  10,122| 10,154 4,503 | “115,505
122,470 181131| 134388 -| 1295539| 118537 - - - - - - - -|  s1160|  52960| 804,700
- - - 25 254 129 13 231 108 - - - - - - - - 970
103,323] 31328| 100,889] 166,818] 597a6|[ 253,080| 315398 | a7s6[ 71311 11,964| 61sa2[  8o19[ 12520[ amore] 8633] 10122] 7a803|  57463| 1,618,817
19,926| 39,007| a1192| 19,/695| 36477| 17402 - -| 9soo0| 9so00| 363,699
19,926| 39,007| a1192| 19,695| 36,477| 17402 =-[asooo| 9s/000| 363,699
213,221| 213,221| 135,500| 135,500 - - - - - - - - - - - - -| 697,492
- - -| sas] 7756]  7062| 19126| 21313| 17200| 25024] 150901|  16363| 16155|  18:553| 15904| 20265| 20072| 16405| 244,025
906 1891 |  1303| 10554| 20651| 15907| 10570|. az285|  680[  12063| 10123 | 14805[  0507| a328|  873o[ 12953| 10031| 144467
- | sas2|  11157| 18261| 18/417| 10124| 17105| 10874 - - - - - - - - -| 151,394
wm229[ 76m] s2181| 131258]  79503|  2115| 18438| 15801 318 - - - - - - - - | 547,540
335,512 | 286,708 | 195,054] 285,704] 116,/174[ 38,645| 63595| 64,789| 32717| 31,864| 27984[ 2e/8se| 30960| 23,060| 20282| 28Ó8S| 33.025| 30/436| 1,784,868
4788351 338,002 [428,950] 493,714 | 195/615| 328,152 | 396,390] 6955]  39808| a38z8] 89s26| 3090s] a3/4ss| aos38| 28.865[ 43117] 202,828| 182,899| 3,767,384

